DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 October 2020 has been entered.
 Response to Amendment
Claims 1-5 and 8-16 are currently pending. Claims 1-3 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a treatment” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “a treatment” is referring to “treatment” as mentioned in lines 11-14 of claim 1. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Peru et al. (“Temporary and permanent signs of interhemispheric disconnection after traumatic brain injury” – 2003) in view of Mathias et al. (“Neuropsychological and Information Processing Performance and Its Relationship to White Matter Changes Following Moderate and Severe Traumatic Brain Injury: A Preliminary Study” – previously cited) further in view of Prichep et al. ‘330 (US Pub No. 2012/0041330 – previously cited).
Regarding claim 1, Peru et al. teaches a method, comprising:
displaying a stimulus in a visual field on a stimulus side of a subject, the visual field being a right visual field or a left visual field of the subject;
receiving an input, comprising an indication that the subject perceived the stimulus, from an input side of the subject, the input side being contralateral to the visual field; and
measuring a crossed reaction time comprising a span of time between displaying the stimulus and receiving the input (Page 635, Paragraph before “2. Methods;” Pages 637-638, “In the CUD assessment test…;” and Pages 639-640, “3.7. Interhemispheric transmission time” and Table 2).

Mathias et al. teaches a traumatic brain injury group was slower on visual and tactile reaction time (RT) tasks requiring the inter- and intrahemispheric processing of visual and tactile information than a control group of subjects with no head injury (Abstract, and see first three paragraphs of the Discussion section on page 146).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the reaction time (RT) obtained by Peru et al. to determine a severity of traumatic brain injury since it would merely be applying a known correlation (traumatic brain injury effect on reaction time) to a known method ready for improvement to yield predictable results (correlating RT values to traumatic brain injury). It is noted that because the RT values of both Peru et al. and Mathias et al. are based on a crossed reaction time, the determining of the severity of a traumatic brain injury is also based on the crossed reaction time.
Peru et al. in view of Mathias et al. teaches all of the elements of the current invention as mentioned above except for after determining the severity of the traumatic brain injury of the subject, administering to the subject a treatment based on the determined severity of the traumatic brain injury, the treatment comprising at least one of administering a drug to the subject, performing a surgery on the subject, or applying a stimulus to the brain of the subject.
Prichep et al. ‘330 teaches providing fast results indicating a severity of a patient’s neurological condition, so that appropriate treatment, such as determining if immediate referral to a neurosurgeon, who would perform a surgery on a subject, is required, can be quickly provided ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peru et al. in view of Mathias et al. to include after determining the severity of the traumatic brain injury of the subject, administering to the subject a 
Regarding claim 2, Peru et al. teaches displaying a second stimulus in a second visual field on a second stimulus side of the subject, the second visual field being the right visual field or the left visual field of the subject;
receiving a second input, comprising an indication that the subject perceived the second stimulus, from a second input side of the subject, the second input side being ipsilateral to the second visual field;
measuring a crossed-uncrossed difference time as a difference between (i) the crossed reaction time and (ii) an uncrossed reaction time comprising a second span of time between displaying the second stimulus and receiving the second input (Page 635, Paragraph before “2. Methods;” Pages 637-638, “In the CUD assessment test…;” and Pages 639-640, “3.7. Interhemispheric transmission time” and Table 2); and
based on the crossed-uncrossed difference time, further determining the severity of the traumatic brain injury of the subject (Pages 639-640, “3.7. Interhemispheric transmission time” and Table 2; and Pages 640-642, “4. Discussion”).
Regarding claim 3, Peru et al. in view of Mathias et al. further in view of Prichep et al. ‘330 teaches all of the elements of the current invention as mentioned above except for wherein determining the severity of the traumatic brain injury comprises comparing the crossed reaction time of the subject to a crossed reaction time of a control subject not having a traumatic brain injury.
Mathias et al. teaches a traumatic brain injury group was slower on visual and tactile reaction time (RT) tasks requiring the inter- and intrahemispheric processing of visual and tactile information than a control group of subjects with no head injury (Abstract).

Regarding claims 4 and 5, Peru et al. in view of Mathias et al. further in view of Prichep et al. ‘330 teaches all of the elements of the current invention as mentioned above except for outputting to an output device the determined severity of the traumatic brain injury; and outputting to an output device a recommendation for a treatment based on the determined severity of the traumatic brain injury.
Prichep et al. ‘330 teaches classifying the severity of traumatic brain injury into four categories. Category 1 being “normal” or healthy patients. Category 2 being combining normal patients and patients with less severe function injury. Category 3 being a patient with mild traumatic brain injury. Category 4 being a patient with structural brain injury ([0047], [0049], [0053]). The classification results may be displayed on a screen of a user interface. Clinical guidance may also be displayed on the screen of the user interface and providing clinical guidance based on the category of severity the patient is classified in (Figs. 5A-5D and [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peru et al. in view of Mathias et al. further in view of Prichep et al. ‘330 to include outputting to an output device the determined severity of the traumatic brain injury and a recommendation for a treatment based on the determined severity of the .
Response to Arguments
Applicant argues that the previous Bergold reference’s priority date is 18 March 2015, which falls into the 1 year grace period of the present application. Examiner respectfully agrees, and the 35 U.S.C. 103 rejection has been withdrawn. However, upon further consideration, it was found that Peru et al. teaches such limitations. It is noted that Peru et al. has a publication date of 2003. As such, claims 1-5 are now rejected under 35 U.S.C. 103 as being unpatentable over Peru et al. in view of Mathias et al. further in view of Prichep et al. ‘330.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iacoboni et al. (“Crossed-uncrossed difference in simple reaction times to lateralized flashes: between- and within-subjects variability” – 2000) teaches determining the CUD similar to those in the claims of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791